Citation Nr: 1025747	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  03-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for back disorder, to include 
as secondary to service-connected gunshot residuals of the right 
lower leg.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter





INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  
This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2002 rating decision in which the RO, in pertinent 
part, denied the Veteran's claim for service connection for a 
back condition.

This matter was previously before the Board in March 2005, March 
2008, December 2008, and September 2009 and was remanded on all 
four occasions for further development.


FINDINGS OF FACT

1.  Competent evidence does not show the Veteran's back disorder 
to be causally related to his military service.

2.  A back disorder was not caused or aggravated by gunshot 
residuals of the right lower leg.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder, on both 
a direct and secondary basis, are not met.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented 
at 38 C.F.R. § 3.159 (2009), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A.     § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant about the information and 
evidence not of record (1) that is necessary to substantiate the 
claim(s); (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice is to be provided prior to the initial decision on a 
claim for VA benefits.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication of 
the claim, as in a Statement of the Case (SOC) or Supplemental 
SOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In the present case, the Veteran was first issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2005 (several prior letters did not meet all requirements 
of this regulation).  In addition, in June 2008, the RO sent the 
Veteran a letter that informed him how disability ratings and 
effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently 
readjudicated in August 2008, June 2009, October 2009, and April 
2010 SSOC's.  See Mayfield v. Nicholson, 20 Vet. App. at 543; see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim is sufficient to cure a timing 
defect).  Hence, even though notice was provided after the 
initial decision, the claim was readjudicated four times in 
SSOC's.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all available records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, VA treatment records, reports of VA examinations 
conducted in July 2005, July 2008, and October 2009, and 
statements from the Veteran and his representative.  With respect 
to the VA examination reports and opinions the Board notes that 
the claim was remanded on several occasions in order to obtain a 
clear and supported opinion from the VA examiner.  Upon review of 
the last examination report, dated in October 2009, the Board 
finds that the examiner has substantially complied with the 
Board's remand instructions.  

II.  Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed for 
certain chronic diseases if manifest to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of a 
service connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b)); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has reviewed the Veteran's service medical records and 
observes that they are entirely negative for a back condition; 
they do not show any diagnoses of or treatment for a back 
disorder.  A June 1979 VA treatment record shows that the 
Veteran's back was normal upon examination.  

The Veteran was afforded several VA examinations in order to 
determine the nature and etiology of his back condition.  He was 
examined in July 2005, July 2008, and October 2009.  At the July 
2005 examination the Veteran reported having low back pain since 
the late 1980's.  The Veteran stated that the pain was a 3 on a 
scale from 1 to 10 and that the pain goes down to 0 or 1 after 
taking two Motrin.  He did not recall a specific accident that 
brought this pain on, but, stated that it came on gradually.  
Upon physical examination, the Veteran was diagnosed with low 
back strain.  The examiner stated that the low back pain 
developed long after the Veteran finished his tour of duty and 
opined that it was at least as likely as not that low back pain 
was not secondary to any events in military service nor due to 
any conditions in the right lower leg.  

At the July 2008 VA examination, the Veteran stated that he 
developed low back pain 5 to 10 years ago.  He reported that he 
did not recall any injury or insult to the low back during the 
course of his military service or afterwards.  The pain developed 
insidiously.  The Veteran stated that he reported this to his 
family physician, who made a diagnosis of degenerative arthritis 
and told him to learn to live with it.  He further told him that 
these symptoms were those of getting older.  Some x-rays were 
done, which revealed degenerative arthritis.  The Veteran stated 
that he had some courses of physical therapy.  Pain was felt at 
the tips of the spinous process of the lower lumbar vertebral 
bodies.  The Veteran was diagnosed with degenerative joint 
disease of the lumbrosacral spine with spondylosis and 
osteophytes.  The examiner noted that the patient insisted that 
there were no insults of injuries to his back during military 
service.  Further, the Veteran stated that the back pain did not 
develop during the course of military service, but much later.  
The examiner opined that it was at least as likely as it was not 
that the current back disorder was not etiologically related to 
active service, or to the service-connected right leg disorder, 
which occurred during the course of the Veteran's military 
service.  The examiner explained that the back disorder was 
degenerative in nature, and frequently seen in patients of this 
age group.  

An October 2009 VA examination report shows that the Veteran was 
diagnosed with spondylosis of the lumbrosacral spine.  The 
examiner opined that it is at least as likely as not that the 
currently present back disorder is not etiologically related to 
the Veteran's military service and otherwise not etiologically 
related to the service-connected right lower limb disability.  
Further, it is at least as likely as not that the possibility of 
a 50 percent likelihood of a nexus between the back disorder and 
the service-connected right lower extremity disorder is now 
excluded.  The examiner concluded by saying that this opinion 
reiterates his previous opinions.  

The evidence of record is void of any other nexus evidence which 
would link the Veteran's back disorder to service or his service-
connected gunshot residuals of the right lower leg.  

After a review of the record, the Board finds a preponderance of 
the evidence to be against the Veteran's claim of service 
connection for a back disorder, including as secondary to 
service-connected gunshot residuals of the right lower leg.  The 
evidence of record does not indicate that a back disorder was 
incurred in service or within one year of service, or that a back 
disorder was caused or aggravated by gunshot residuals of the 
right lower leg.  

Consequently, in the absence of evidence linking a back disorder 
to service or to the service-connected gunshot residuals of the 
right lower leg, the Board does not find that the competent 
medical evidence of record supports the Veteran's claim, and this 
claim must be denied. 


In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder, to include 
on a secondary basis, is denied




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


